DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 11/17/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-9, 11-19 and 21 are currently pending.
4.	Claim 1, 11 and 21 are amended.  Claims 2-9 and 12-19 are original. Claims 2 and 10 are cancelled.

Response to Arguments
                                            Response: 35 U.S.C.  § 101
5.    Applicants argue:
“It is plainly apparent from the language of the claim that such a method is clearly not a) mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations); b) certain methods of organizing human activity; and c) mental processes. Therefore, the claims are directed to patentable subject matter.
However, even if the claims were directed to an abstract idea (which applicant does not concede), amended claim 1 recites "applying the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that iteratively (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, (11) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit, a view sub-score that indicates a quality of a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of theplurality of partitions that have been allocated into the unit to one or more amenities; and (iii)combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building" and "causing a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building" "in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value." Applicant respectfully submits that these limitations, in combination with the other limitations of amended claim 1, amount to significantly more than an abstract idea.
Moreover, applicant respectfully submits that independent claim 1 has been amended to more particularly point out and distinctly claim the subject matter which applicant regards as the invention. In light of these amendments, the Examiner's rejection does not address all of the features of the claims as amended. Accordingly, the Examiner's rejection is moot with respect to the currently recited claims.
Accordingly, applicant respectfully requests that the rejections of the claims under 35 U.S.C. § 101 be withdrawn.” (Remarks: pages 10-11) 

6.    Examiner Response:The examiner notes that even with the recent amendment to the claims.  The claims are still not eligible under 35 U.S.C. 101.  The examiner notes that the generating and dividing limitations falls within the “Mental Process” groupings of abstract ideas.  This can be seen in the generating limitation that states “generating, using the hardware processor, a central corridor for the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  The dividing limitation states “dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connect the central corridor to an exterior outline of the floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Even with the recent amendment to the applying limitation of claim 1, the limitation still falls within the “Mathematical Concept” grouping of abstract ideas.  The applying limitation states “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that iteratively (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, (ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit, a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building”.  This limitation is applying building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that allocates the area of the floor into units, as well as generating a score for a unit that combines a lighting sub-score, a view sub-score, a distance sub-score and combines the score for each unit of the floor in the building to generate a cumulative layout score.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Also, under step 2A, prong 2, the limitation of “receiving, using a hardware processor, 
building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
The limitation of “in response to determining that a stopping criteria has been 
reached in which the cumulative layout score between a current layout iteration and a previous 
layout iteration is less than a predetermined threshold value, causing, using the hardware 
processor, a user interface to be presented on a computing device, wherein the user interface 
presents a progression of the optimized layout of units allocated to each floor of the building 
over a plurality of iterations using the optimization function and a distribution of the cumulative 
layout score for each unit in the building”, amounts to extra-solution activity, where results are 
provided on a user interface.  The limitation functions as a generic computer function, where the 
optimized layout of the units allocated to each floor of the building are displayed on a user 
interface.
Further, claim 1 recites the additional element of a processor. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 11 and 21 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
The rejection of the other claims is shown below.

                                  Response: 35 U.S.C.  § 103
7.    Applicants argue:
“In rejecting independent claim 1, prior to the present amendments, the Examiner contends that Krebs discloses the features of "generating, using the hardware processor, a central corridor for the building" and "dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connected from the central corridor to an exterior outline of the floor." In particular, the
Examiner refers to paragraphs [0024], [0081], and [0135] of Krebs.
Applicant respectfully submits, however, that Krebs makes no mention of "generating,
using the hardware processor, a central corridor for the building" and "dividing, using the
hardware processor, for each of the plurality of floors of the building, an area of a floor into a
plurality of partitions by creating subdividing lines that connect the central corridor to an exterior
outline of the floor." Rather, Krebs merely states that "a user [has] the ability to set the principal
activity type of the architectural structure (e.g., assembly hall, commercial building, and retail
sales)" and "when these changes to the operation structure properties are committed to the
system, certain embodiments of the present invention are configured to reapply to the
architectural structure all the selected design options along with the changed operation structure
properties, reanalyze the impact of applying the design options to the architectural structure, and
re-determine the features of the architectural structure based on the analysis operation." For
example, "the 3D geometric data is stored within an architectural structure model object," which
"can be utilized to partition two-dimensional (2D) space such that properties regarding the
architectural structure can be efficiently retrieved." This is clearly not "generating ... a central
corridor for [a] building," much less "dividing, ... for each of [a] plurality of floors of the
building, an area of a floor into a plurality of partitions by creating subdividing lines that
connect the central corridor to an exterior outline of the floor," as recited in applicant's
independent claim 1. (Emphasis added.)” (Remarks: page 13)

8.    Examiner Response:
	The examiner notes that in paragraph [0135] of the 	Krebs et al. reference, the user has the ability to set the principal activity type of an architectural structure, such as a commercial building.  The examiner notes that under the broadest reasonable interpretation, having a commercial building where properties are added by a user, demonstrates that a central corridor has been generated, since a commercial building would include office buildings, warehouses apartment buildings, etc., see attachment of definition of a commercial building.  These types of buildings would include a central corridor.  Therefore, the applicant’s argument regarding the limitation that states “generating, using the hardware processor, a central corridor for the building”, is not persuasive. 
	Also, the applicant argues that the Krebs et al. reference doesn’t teach the limitation of claim 1 that states “dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connect the central corridor to an exterior outline of the floor”.  The examiner notes that in paragraph [0081] of the Krebs et al. reference, it states that an architectural structure model object comprises a data tree, such as a quadtree.  The quadtree can be utilized to partition two-dimensional space.  The examiner considers the partition of the two-dimensional space as being the dividing an area of a floor into a plurality of partitions, since the partition of the two-dimensional space regards an architectural structure model object being partitioned where the properties regarding the architectural structure can be retrieved efficiently.

9.    Applicants argue:
	“Applicant respectfully submits that the cited portions of Okada do not disclose or suggest the amended feature of "causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building." Rather, Okada states that "an optimization calculation state value graph 1830 is displayed" and, "[w]hen a point indicating a state is selected on the optimization calculation state value graph 1830, a layout display screen on which the state is rendered in diagram form is displayed." (Okada, paragraph [0191].) For example, "FIG. 18 shows a case in which two points P1, P2 indicating states are selected, and layout display screens 1841, 1842 of the respective states are displayed." (/d.) Unlike applicant's amended independent claim 1, this is clearly not a user interface that "presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building."
In addition, applicant respectfully submits that the cited portions of Okada do not disclose
or suggest that such a user interface is presented "in response to determining that a stopping
criteria has been reached in which the cumulative layout score between a current layout iteration
and a previous layout iteration is less than a predetermined threshold value." Rather, as
discussed above, Okada displays an optimization calculation state value graph 1830 with "layout
design data (optimization calculation data) 1823 obtained as the result of the repeated
optimization calculation performed by the optimization calculation unit 1811" and, "[w]hen a
point indicating a state is selected on the optimization calculation state value graph 1830, a
layout display screen on which the state is rendered in diagram form is displayed." (Okada,
paragraphs [0189] and [0191].) Neither the optimization calculation state value graph or the
layout display screen in Okada are displayed "in response to determining that a stopping criteria
has been reached in which the cumulative layout score between a current layout iteration and a
previous layout iteration is less than a predetermined threshold value."
Thus, for at least these reasons, the proposed combination of Krebs, Okada, Sato, and
Takasao does not disclose or suggest the method of independent claim 1. Independent claim 1 is,
therefore, allowable.” (Remarks: pages 14-15)

10.    Examiner Response:
	The examiner notes that the applicant argues that the Okada reference doesn’t teach the recently amended limitation of claim 1 that states “in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building”.  The examiner notes that in paragraph [0079] – [0080] of the Okada reference that the results of the evaluation calculation on a plurality of layout design data is displayed on a screen in a comparative format. A continuous screen display of the layout design of the log data relating to the layout design data is displayed.  The examiner considers the continuous screen display of the layout diagram of the log data relating to the layout design to be the progression of the optimized layout units allocated to each floor of the building, since the continuous screen display of the layout design is displaying the layout design as the log data relating to the layout design changes.  Therefore, the applicant’s arguments regarding the Okada reference is not persuasive.  
	Also, the arguments regarding independent claims 11 and 21 are the same arguments recited for claim 1.  The response for these claims are the same as shown above for claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper and as a mathematical concept.
Claims 1, 11 and 21
Regarding step 1, claims 1, 11 and 21 are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating, using the hardware processor, a central corridor for the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connected from the central corridor to an exterior outline of the floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that iteratively (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, (ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit, a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building”.  This limitation is applying building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that allocates the area of the floor into units, as well as generating a score for a unit that combines a lighting sub-score, a view sub-score, a distance sub-score and combines the score for each unit of the floor in the building to generate a cumulative layout score.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
	Also, the limitation of “in response to determining that a stopping criteria has been 
reached in which the cumulative layout score between a current layout iteration and a previous 
layout iteration is less than a predetermined threshold value, causing, using the hardware 
processor, a user interface to be presented on a computing device, wherein the user interface 
presents a progression of the optimized layout of units allocated to each floor of the building 
over a plurality of iterations using the optimization function and a distribution of the cumulative 
layout score for each unit in the building”, amounts to extra-solution activity, where results are 
provided on a user interface.  The limitation functions as a generic computer function, where the 
optimized layout of the units allocated to each floor of the building are displayed on a user 
interface.
Further, claim 1 recites the additional element of a processor. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 11
Claim 11 recites the same substantive limitations as claim 1 and are rejected using the same teachings.


Claim 21
Regarding step 2A, prong 1, claim 21 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of receiving building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a processor and medium. The processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2 and 12
Dependent claims 2 and 12 recites “wherein the building shape information includes geometric information of the building and the building constraint information includes a number of types of different units that are to be included in the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 13
Dependent claims 3 and 13 recites “determining unit mix information for the building based on location information of the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 14
Dependent claims 4 and 14 recites “wherein the plurality of partitions are constructed such that a center of a first partition is a particular distance from a center of a second partition that is adjacent to the first partition and wherein the first partition and the second partition have different areas”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claims 5 and 15
Dependent claims 5 and 15 recites “wherein the area of the floor is allocated into units by combining partitions having an area greater than a particular threshold to generate a set of first units and successively combining remaining partitions having an area less than the particular threshold to generate a set of second units”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 16
Dependent claims 6 and 16 recites “wherein the area of the floor is allocated into units based on one or more adjacency factors indicating a preference to allocate particular unit types”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 7 and 17
Dependent claims 7 and 17 recites “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claims 8 and 18
Dependent claims 8 and 18 recites “wherein the lighting sub-score is generated using a lighting model that projects light from a particular direction at a particular point corresponding to the unit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 9 and 19
Dependent claims 9 and 19 recites “wherein the score for each unit in the building is generated based on a location quality of a unit that incorporates a floor of the building that the unit is in and a location of the building that the unit is in”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-9, 11-19 and 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9, 11-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Krebs et al. (U.S. PGPub 2012/0078685) (from IDS dated 3/3/22) in view of Okada (U.S. PGPub 2007/0260432) (from IDS dated 3/3/22) in further view of Sato et al. (JP 2002032701) (Translation) in further view of Takasao (JP 2007334851) (Translation).

Examiner’s note: “in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building”, the examiner notes the results of the evaluation calculation on a plurality of layout design data is displayed on a screen in a comparative format. A continuous screen display of the layout design of the log data relating to the layout design data is displayed.  The examiner considers the continuous screen display of the layout diagram of the log data relating to the layout design to be the progression of the optimized layout units allocated to each floor of the building, since the continuous screen display of the layout design is displaying the layout design as the log data relating to the layout design changes, see paragraph [0079] – [0080] of the Okada reference.
Regarding the limitation of claim 1 that states “a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest”, the examiner considers the design value of the position of the dwelling unit to be the sub-score corresponding to a location of the unit within the building, since the design value corresponds to the arrangement of the dwelling unit in the building, see paragraph [0026] of the Sato et al. reference.
Regarding the limitation of claim 1 that states “and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities”, the examiner considers the elevator to be the amenity, since the elevator is an amenity of the building, see paragraph [0027] od the Sato et al. reference.

With respect to claim 1, Krebs et al. discloses “A method for building layout generation” as [Krebs et al. (paragraph [0064])];
“receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device” as [Krebs et al. (paragraph [0068])];
“wherein the building comprises a plurality of floors” as [Krebs et al. (paragraph [0107])];
“generating, using the hardware processor, a central corridor for the building” as [Krebs et al. (paragraph [0024], paragraph [0135])];
“dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connect the central corridor to an exterior outline of the floor” as [Krebs et al. (paragraph [0081])];
While Krebs et al. teaches receiving building shape information and building constraint information for a layout of a building, Krebs et al. does not explicitly disclose “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building; in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building”
Okada discloses “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building” as [Okada (paragraph [0079], paragraph [190] – [0191], Fig. 18)];
“and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building” as [Okada (paragraph [0188] – [0189], Fig. 18)];
“in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building” as [Okada (paragraph [0079] – [0080])] Examiner’s interpretation: The results of the evaluation calculation on a plurality of layout design data is displayed on a screen in a comparative format. A continuous screen display of the layout design of the log data relating to the layout design data is displayed.  The examiner considers the continuous screen display of the layout diagram of the log data relating to the layout design to be the progression of the optimized layout units allocated to each floor of the building, since the continuous screen display of the layout design is displaying the layout design as the log data relating to the layout design changes;
Krebs et al. and Okada are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al. of receiving building shape information and building constraint information for a layout of a building by incorporating applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building; in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building as taught by Okada for the purpose of creating a detailed layout design.
Krebs et al. in view of Okada teaches applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building; in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents a progression of the optimized layout of units allocated to each floor of the building over a plurality of iterations using the optimization function and a distribution of the cumulative layout score for each unit in the building.
The motivation for doing so would have been because Okada teaches that by creating a detailed layout design process that takes into account construction, the workload of the layout design process can be lightened (Okada (paragraph [0021] – [0022).
While the combination of Krebs et al. and Okada teaches applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building, Krebs et al. and Okada do not explicitly disclose “(i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information; a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities”
Sato et al. discloses “(i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information” as [Sato et al. (paragraph [0026] – [0028])];
“a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest” as Sato et al. (paragraph [0026])] Examiner’s interpretation: The examiner considers the design value of the position of the dwelling unit to be the sub-score corresponding to a location of the unit within the building, since the design value corresponds to the arrangement of the dwelling unit in the building;
“and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities” as Sato et al. (paragraph [0027])] Examiner’s interpretation: The examiner considers the elevator to be the amenity, since the elevator is an amenity of the building; 
Krebs et al., Okada and Sato et al. are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al. and Okada of applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building by incorporating (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information; a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities as taught by Sato et al. for the purpose of preventing the occurrence of a fire in an indoor space.
Krebs et al. in view of Okada in further view of Sato et al. teaches (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information; a view sub-score that indicates a quality a location of the subset of the plurality of partitions that have been allocated into the unit within the building to a plurality of locations of interest, and a distance sub-score that indicates a proximity of the subset of the plurality of partitions that have been allocated into the unit to one or more amenities.
The motivation for doing so would have been because Sato et al. teaches that by preventing the occurrence of a fire in an indoor space, the ability to evaluate the performance of abuilding with respect to environmental change can be accomplished (Sato et al. (paragraph [0005] – [0006]).
While the combination of Krebs et al., Okada and Sato et al. teach allocating the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, Krebs et al., Okada and Sato et al. do not explicitly disclose “(ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit”
Takasao discloses “(ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit” as [Takasao (paragraph [0035], paragraph [0048])];
Krebs et al., Okada, Sato et al. and Takasao are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al., Okada and Sato et al. of allocating the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information by incorporating (ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit as taught by Takasao for the purpose of providing an optical environment analysis program and apparatus that has an high calculation speed and does not reduce accuracy.
Krebs et al. in view of Okada in further view of Sato et al. in further view of Takasao teaches (ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score that indicates an estimated amount of light expected to be received in the subset of the plurality of partitions that have been allocated into the unit.
The motivation for doing so would have been because Takasao teaches that by providing an optical environment analysis program and apparatus that has an high calculation speed and does not reduce accuracy, the ability to have light from a light source provide light into the interior of a building where the calculation of reflected light can be calculated, can be accomplished (Takasao (paragraph [0003] – [0006]).

With respect to claim 2, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Krebs et al. discloses “wherein the building shape information includes geometric information of the building” as [Krebs et al. (paragraph [0068], paragraph [0070];
Sato et al. discloses “and the building constraint information includes a number of types of different units that are to be included in the building” as [Sato et al. (paragraph [0026] –[0027];

With respect to claim 3, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “determining unit mix information for the building based on location information of the building” as [Sato et al. (paragraph [0038])];

With respect to claim 4, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Krebs et al. discloses “wherein the plurality of partitions are constructed such that a center of a first partition is a particular distance from a center of a second partition that is adjacent to the first partition and wherein the first partition and the second partition have different areas” as [Krebs et al. (paragraph [ [0081])];

With respect to claim 5, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the area of the floor is allocated into units by combining partitions having an area greater than a particular threshold to generate a set of first units and successively combining remaining partitions having an area less than the particular threshold to generate a set of second units” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 6, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the area of the floor is allocated into units based on one or more adjacency factors indicating a preference to allocate particular unit types” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 8, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Takasao discloses “wherein the lighting sub-score is generated using a lighting model that projects light from a particular direction at a particular point corresponding to the unit” as [Takasao (paragraph [0037])];

With respect to claim 9, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the score for each unit in the building is generated based on a location quality of a unit that incorporates a floor of the building that the unit is in and a location of the building that the unit is in” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 11, Krebs et al. discloses “A system for building layout generation” as [Krebs et al. (paragraph [0005], paragraph [0024])];
“a hardware processor” as [Krebs et al. (paragraph [0024], paragraph [0172], Fig. 29)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claims 12-16 and 18-19, the claims recite the same substantive limitations as claims 2-6 and 8-9 and are rejected using the same teachings.

With respect to claim 21, Krebs et al. discloses “A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for building layout generation” as [Krebs et al. (paragraph [0024], paragraph [0172], Fig. 29)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs 
et al. (U.S. PGPub 2012/0078685) (from IDS dated 3/3/22), Okada (U.S. PGPub 2007/0260432) (from IDS dated 3/3/22) in further view of Takasao (JP 2007334851) (Translation), Sato et al. (JP 2002032701) (Translation) in view of Tomastik (W0 2009038558).

With respect to claim 7, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above.
While the combination of Krebs et al., Okada, Sato et al. and Takasao teaches receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, Krebs et al., Okada, Sato et al. and Takasao do not explicitly disclose “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor”
Tomastik discloses “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor” as [Tomastik (Pg. 6, 2nd paragraph “In an exemplary embodiment, etc.”, Pg. 8, 1sy paragraph, “The second component of the equation, etc.”)];
Krebs et al., Okada, Sato et al., Takasao and Tomastik are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al., Okada, Sato et al. and Takasao of receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device by incorporating determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor as taught by Tomastik for the purpose of calculating an occupancy estimate in a region.
Krebs et al. in view of Okada in further view of Sato et al. in further view of Takasao in further view of Tomastik teaches determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor.
The motivation for doing so would have been because Tomastik teaches that by calculating an occupancy estimate in a region using sensor data and an occupancy estimator, the ability to collect accurate information regarding the occupancy of a region can be accomplished (Tomastik (Pg. 1 lines 7-21, “Knowledge regarding the occupancy, etc.).

With respect to claim 17, the claim recites the same substantive limitations as claims 7 and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147